Citation Nr: 1021937	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as chloracne, to include a secondary to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Cleveland RO.  The Veteran's claims file is in the 
jurisdiction of the Pittsburg RO.  In March 2010, a Travel 
Board hearing was held before the undersigned; a transcript 
of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

At the March 2010 Travel Board hearing, the Veteran testified 
that he had an Agent Orange Registry examination in the past 
week.  These records have not been associated with the claims 
file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The Veteran also testified that his skin disability is 
treated by a private physician, Dr. D. A.  Since only 
treatment records through January 2004 were requested, 
ongoing records from that point on should be sought.

A review of the record shows that the Veteran was diagnosed 
and treated for tinea corporis in service.  Post-service 
treatment records from March 1998 to December 2003 reflect 
assessments of acne rosacea, cystic acne, and folliculitis.  

The Veteran testified that his skin problems originated in 
service and they were continual until he received treatment 
in Harrisburg.  His outbreaks have been intermittent since 
then.

In light of the treatment noted in service, the Veteran's 
testimony, and post-service diagnoses and treatment for a 
skin disorder, the requirements for obtaining a VA 
examination and opinion are met.  38 C.F.R. § 3.159(c)(4) 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  .  The RO/AMC will obtain the March 
2010 Agent Orange Registry examination 
from the appropriate VA medical facility.  
All records obtained must be associated 
with the claims file.

2.  The RO/AMC will request private 
treatment records related to the 
Veteran's skin disability from Dr. D. A 
since January 2004.  Copies of complete 
clinical records of the Veteran's 
treatment that are secured must be 
associated with the claims file.  If 
these records are not received, the 
Veteran should be so advised, and also 
advised that ultimately it is his 
responsibility that any private records 
are received.  An explanation of why the 
records could not be secured should be 
incorporated in the claims file.

3.  After the development above is 
completed, the Veteran will be scheduled 
for a VA dermatology examination by a 
physician to determine the likely 
etiology of his skin disability.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
in conjunction with the examination.  The 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  
Following the examination, and review of 
the claims file and assertions, the 
physician must, with respect to each 
diagnosed skin disability, opine whether 
it is at east as likely as not related to 
the Veteran's service to include the 
treatment of a skin disorder therein or 
exposure to Agent Orange in Vietnam.  

Any opinion the examiner provides must be 
accompanied by an explanation of the 
rationale.

If an opinion cannot be made without 
resort to speculation, the examiner must 
state so and clearly indicate whether 
this conclusion was based on full 
consideration of all the assembled data 
and evidence, and explain the basis for 
why an opinion would be speculative.

If the examiner reports that additional 
information may be obtained that would 
render an opinion non-speculative, the 
RO/AMC must determine whether such 
information may be obtained and undertake 
reasonable efforts to obtain such 
information.  If obtained, the RO/AMC 
must ensure that it returns the claims 
folder to the examiner for a non-
speculative opinion. 

4.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.655.  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following such development, the 
RO/AMC should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claim, the RO/AMC 
shall issue the Veteran and his 
representative a supplemental statement 
of the case.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


